Kane, J. (dissenting).
We disagree with the majority’s determination that the president of Dave Hall Electric, Inc. (hereinafter Hall) could not have gleaned from the complaint that Hall was an intended defendant. The only question before us, at this preanswer stage, is whether the complaint’s description of the unnamed defendant was sufficiently complete to fairly apprise Hall that it was an intended defendant (see CPLR 1024; Justin v Orshan, 14 AD3d 492, 493 [2005]). Plaintiff alleged that she was injured after receiving an electric shock due to the failure of an outlet’s ground fault interruption device in the kitchen of the premises of defendant Pizza Hut of America, Inc. She then alleged that John Doe Electrical Contracting Inc. negligently installed the electrical system, and also “installed an electrical box in a negligent, improper and dangerous manner.” Hall’s *857president avers in his affidavit that Hall provided on-call electrical repair and maintenance for Pizza Hut but did not install any of its electrical systems. His affidavit does not address whether Hall installed any electrical boxes. Assuming that Hall’s repair and maintenance activities included replacing a single electrical outlet, which may more commonly be referred to as repair or maintenance than installation, the complaint was sufficient to give Hall notice that it was an intended defendant. Thus, Supreme Court did not err in permitting plaintiff to amend the caption to substitute Hall for the John Doe defendant.